Citation Nr: 0500593	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-11 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish legal entitlement to VA benefits.


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines that determined no 
new and material evidence had been submitted to reopen a 
previously denied claim for entitlement to VA benefits.  

The Board notes that the appellant's former representative 
had her right to represent claims for VA benefits revoked in 
July 2004.  The appellant did not opt to appoint a new 
representative after receiving a VA letter in November 2004 
letter that advised him to do so within thirty days. 


FINDINGS OF FACT

1.  Legal entitlement to VA benefits was most recently denied 
in a November 1990 RO decision, based on service department 
certification that the claimant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces. 
The claimant did not perfect appeals from those decisions.

2.  Since the last decision, the claimant has not submitted 
evidence which raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1990 decision disallowing the appellant's 
claim for legal entitlement to VA benefits is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).

2.  New and material evidence has not been submitted to 
reopen the claim for legal entitlement to VA benefits.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective prior to this 
appeal, it is not applicable in this case because the law and 
not the evidence is dispositive of the appellant's claim.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
Nevertheless, the Board notes that the RO supplied the 
appellant with a VCAA letter notifying him about the VCAA in 
November 2003.  

II. New and Material Evidence-Veteran Status

Among the evidence previously reviewed by the RO in November 
1990 included the appellant's written assertions that he 
served as a member of the USAFFE under the Commonwealth Army 
during World War II.  He specifically alleges that he served 
between October 1941 and August 1946 as a member of "A.Co. 
51st Engnr. Bn, 1st Div."  In support of his contentions he 
submitted two copies of a September 1987 Filipino document 
indicating that he served with "A" Co, 51st Engr Bn, 51st Div 
(F-23) between October 1941 and October 1945.  This record 
indicated that he was paid in arrears at various ranks for 
periods of time between December 1941 to August 1946.  He was 
said to be in "no casualty status" from January 2, 1942 to 
July 3, 1942.  

Also before the RO in November 1990 are medical records 
showing treatment for various medical problems between 
October 1987 and August 1988.  

The RO requested verification of service from the Service 
Department and a reply was received in January 1989 stating 
that the subject had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

The RO first disallowed the appellant's claim in February 
1989.  The RO informed him of the fact that the United States 
Department of the Army found no evidence that he was a member 
of the Philippine Commonwealth Army, USAFFE inducted into the 
service of the Armed Forces or the he had recognized guerilla 
service.  

The appellant filed a claim to reopen this matter which was 
denied by the RO in November 1990.  In support of his claim, 
he submitted a May 1990 buddy statement from the Office of 
the Mayor of Cabusao from an individual stating that he knew 
the appellant personally and that the appellant was a World 
War II veteran of the United States Army of the Far East 
(USAFFE).  

The RO again disallowed the appellant's claim in November and 
informed him of the fact that the negative service 
certification of United States Department of the Army was 
binding, with no authority to amend or alter it.    

The appellant filed the current claim to reopen in November 
2002 and submitted three buddy statements in November 2002 
and January 2003 from individuals who essentially stated that 
they knew the veteran to have served with the USAFFE during 
World War II and that they knew that he developed a number of 
illnesses during such service.

He also submitted a copy a Filipino document dated in April 
1988 that gave the same information about the unit he served 
with ("A" Co. 51st Engr Bn 51st Div) beginning in October 
1941.  This document also stated that the appellant joined 
the guerilla on July 4, 1942 with the Tangcong VACA unit (F-
23) but his name was not carried in the Approved Revised 
Reconstructed Guerilla Roster of 1948, however, he was paid 
in arrears at various ranks for periods of time between 
December 1941 to August 1946.  

Also submitted after November 1990 is a photocopy of a list 
of names that appears to include the appellant's name.  The 
nature of this list, which was received at the RO in January 
2003, is not ascertainable.  

In addition, medical records dated between 1996 and 1998 were 
submitted to the RO after November 1990.  These records show 
treatment for various medical problems.  

Finally, a lay statement submitted by the appellant's sister 
in April 2003 reflects her contentions that she knew the 
veteran had joined the USAFFE in October 1941 and later 
joined the Tangcong Vaca guerilla unit.  
  
Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2004).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2004).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

Eligibility for VA benefits is governed by statutory and 
regulatory law, which define an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2004).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

A "service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.  

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. §§ 
3.8, 3.9.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  Moreover, 
the United States Court of Appeals for Veterans Claims has 
held that a service department determination as to an 
individual's service shall be binding on VA.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

In this case, the Board notes that the appellant has 
submitted some new evidence that was not previously reviewed 
by the RO, such as the additional lay statements from 
acquaintances and family members as well as the April 1988 
Filipino document that essentially reiterates the same 
service information shown in the September 1987 document, but 
also suggests that the appellant had guerilla service, but 
was not on the Roster of recognized guerillas.  Additionally, 
the list of names from an unknown source is also new 
evidence.  Unfortunately none of the new records show that 
the appellant had qualifying service as none of these records 
are from the U.S. service department.  The April 1988 
document came from the Philippine government and fails to 
satisfy the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service, as this is not an official document of the 
appropriate U.S. service department.

Evidence from nonofficial sources and affidavits are not 
"proof" in establishing validity of service.  Thus, the Board 
finds that new and material evidence has not been received, 
and the petition to reopen is denied.


ORDER

The petition to reopen the claim for legal entitlement to VA 
benefits is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


